DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
2.	This application contains claims 9-20 drawn to an invention nonelected with traverse in the reply filed on 09/05/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-8) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 07/07/2021.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al.,  US 20210225790 A1. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 

Claim 1. Chen discloses a stacking structure (such as the one in fig. 6c), comprising: 
-a first die (item 100A, fig. 6c), having a first bonding structure (item, 130A), wherein the first bonding structure includes first bonding pads (item 238, not label) and a first heat dissipating element (item 132A); and 
-a second die (item 100B, fig. 6c), having a second bonding structure (130B), wherein the second die is stacked on the first die, and the second bonding structure includes second bonding pads and a second heat dissipating element (as seen in fig. 6c), 
-wherein the first bonding pads are bonded with the second bonding pads, the first and second dies are bonded through the first and second bonding structures (as seen in fig. 6c, items 130A and 130B are bonded), and the first heat dissipating element is connected to one first bonding pad of the first bonding pads and the second heat dissipating element is connected to one second bonding pad of the second bonding pads (as shown in fig. 6c), and 
-wherein the one first bonding pad and the first heat dissipating element are electrically floating, and the one second bonding pad and the second dissipating element are electrically floating (this limitation would read through [0019] wherein is disclosed for example, the first thermal conductive feature 132A and the second thermal conductive feature 132B are electrical floating.

Claim 2. Chen discloses the structure of claim 1, further comprising a filling material (such as item 140, fig. 6c) disposed on the first die and beside the second die, wherein the one first bonding pad that is connected with the first heat dissipating element contacts the filling material.



Claim 4. Chen discloses the structure of claim 3, wherein the first die includes first metallization structures and the second die includes second metallization structures and the first and second heat dissipating elements respectively contact the first and second metallization structures. This limitation would also read through the bonding structure of fig. 6c, and [0048, wherein is disclosed for example, the second bonding structure 130B of the second semiconductor die 100B is bonded with the first bonding structure 130A of the semiconductor wafer W through a hybrid bonding process or other suitable bonding processes.

Claim 5. Chen discloses the structure of claim 1, wherein the one first bonding pad that is connected with the first heat dissipating element contacts one second bonding pad that is unconnected with the second heat dissipating element. This limitation would also read through the bonding structure of fig. 6c, as seen, some of the bonding pads (item 238 not label in fig. 6c are not connected to item 132).

Claim 6. Chen discloses the structure of claim 1, wherein the one second bonding pad that is connected with the second heat dissipating element contacts one first bonding pad that is unconnected with the first heat dissipating element. This limitation would also read through the bonding structure of fig. 6c, as seen, some of the bonding pads (item 238 not label in fig. 6c are not connected to item 132). 

Claim 7. Chen discloses the structure of claim 1, wherein the first bonding structure includes a first bonding film, the second bonding structure includes a second bonding film, and a hybrid bonding interface is located between the first and second bonding film and the first and second bonding pads. This limitation would also read through the bonding structure of fig. 6c, and [0048], wherein is disclosed for example, the second bonding structure 130B of the second semiconductor die 100B is bonded with the first bonding structure 130A of the semiconductor wafer W through a hybrid bonding process or other suitable bonding processes. 

Claim 8. Chen discloses the structure of claim 7, wherein the first bonding structure includes a first bonding pad via connected with one first bonding pad of the first bonding pads, the second bonding structure includes a second bonding pad via connected with one second bonding pad of the second bonding pads, the one first bonding pad that is connected with the first bonding pad via contacts the one second bonding pad that is connected with the second bonding pad via, and the first and second dies are electrically connected through the first and second bonding pad vias. This limitation would also read through the bonding structure of fig. 6c, and [0052], wherein is disclosed for example, at least one TIV 150 penetrating through the insulating encapsulant 140 and electrically connected to the semiconductor wafer W is formed. Then, redistribution circuit layer 160 and electrical terminals 170 are formed over the second semiconductor die 100B and the insulating encapsulant 140. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al.,  US 2019/0164914 A1A1. 
 
Claim 1. Hu discloses a stacking structure (such as the one in fig. 14), comprising: 
-a first die (item 512, fig. 14), having a first bonding structure, wherein the first bonding structure includes first bonding pads (item 552, not label) and a first heat dissipating element (item 536); and 
-a second die (item 612, fig. 14), having a second bonding structure (652), wherein the second die is stacked on the first die (as seen in the structure of fig. 14), and the second bonding structure includes second bonding pads (item 652) and a second heat dissipating element (item 635), 
-wherein the first bonding pads are bonded with the second bonding pads, the first and second dies are bonded through the first and second bonding structures (as seen in fig. 14, items 552 and 652 are bonded), and the first heat dissipating element (item 536) is connected to one first bonding pad (item 552) of the first bonding pads and the second heat dissipating element (item 635) is connected to one second bonding pad (item 652) of the second bonding pads (as shown in fig. 14), and 
-wherein the one first bonding pad and the first heat dissipating element are electrically floating, and the one second bonding pad and the second dissipating element are electrically floating (this limitation would read through [0048] wherein is disclosed for example, active metal pads 142A may be electrically connected to device area 118 through bond pad vias 144 and interconnect structure 126. Dummy metal pads 142B are electrically disconnected from devices in die 112, where the symbol "x" represents that no electrical connection exists to connect dummy metal pads 142B to device area 118. Accordingly, dummy metal pads 142B may be electrically floating.



Claim 4. Chen discloses the structure of claim 3, wherein the first die includes first metallization structures and the second die includes second metallization structures and the first and second heat dissipating elements respectively contact the first and second metallization structures. This limitation would also read through the bonding structure of fig. 14, for example, items 526 and 626.

Claim 5. Chen discloses the structure of claim 1, wherein the one first bonding pad that is connected with the first heat dissipating element contacts one second bonding pad that is unconnected with the second heat dissipating element. This limitation would also read through the bonding structure of fig. 14, as seen, some of the bonding pads (item 542 and 642, are not connected to items 536 and 635).

Claim 6. Chen discloses the structure of claim 1, wherein the one second bonding pad that is connected with the second heat dissipating element contacts one first bonding pad that is unconnected with the first heat dissipating element. This limitation would also read through the bonding structure of fig. 14, as seen, some of the bonding pads (item 542 and 642, are not connected to items 536 and 635).
 
Claim 7. Chen discloses the structure of claim 1, wherein the first bonding structure includes a first bonding film, the second bonding structure includes a second bonding film, and a hybrid bonding interface is located between the first and second bonding film and the first and second bonding pads. This limitation would also read through the bonding structure of fig. 14, and [0110], wherein is disclosed 
Claim 8. Chen discloses the structure of claim 7, wherein the first bonding structure includes a first bonding pad via connected with one first bonding pad of the first bonding pads, the second bonding structure includes a second bonding pad via connected with one second bonding pad of the second bonding pads, the one first bonding pad that is connected with the first bonding pad via contacts the one second bonding pad that is connected with the second bonding pad via, and the first and second dies are electrically connected through the first and second bonding pad vias. This limitation would also read through the bonding structure of fig. 14, and [0106], wherein is disclosed for example, the ring-like bond pads 552 are coupled to the seal ring by one or more bond pad vias 554. In some embodiments, bond pad vias 554 may be disposed at regular intervals around the ring-like bond pads 552. In other embodiments, the one or more bond pad vias 554 may also be ring-like, and are formed in a trench all around the periphery of die 512.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899